Order entered January 7, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00685-CV

     ASSOCIATED AIR CENTER LP F/K/A A LANDMARK AVIATION CO.,
ASSOCIATED AIR CENTER INTERNATIONAL, INC.; DAE AVIATION HOLDINGS,
             INC. D/B/A DUBAI AEROSPACE, APPELLANTS

                                                    V.

       TARY NETWORK, LTD.; CITADELLA INTERNATIONAL GROUP, LTD.,
                              APPELLEES

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-01620

                                             ORDER
       On December 20, 2013, we ordered Sheretta L. Martin, Official Court Reporter of the

162nd Judicial District Court, to file the reporter’s record by DECEMBER 30, 2013 and not sit

as a court reporter until the record was filed. On December 30, 2013, instead of filing the record,

she requested an additional five (5) days to file the record because “the final invoice has not been

paid.” Seven days have passed since the filing of the motion and the record has still not been

filed. Accordingly, we DENY the motion. Our December 20, 2013 order remains in effect and

Ms. Martin may not sit until the record is filed.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Phyllis Lister Brown, Presiding Judge, 162nd Judicial District Court; Sheretta L.

Martin; and counsel for all parties.




                                               /Elizabeth Lang-Miers/
                                               ELIZABETH LANG-MIERS
                                               JUSTICE